Citation Nr: 0304243	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1946 to 
March 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on July 7, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

This case was before the Board previously in February 2001 
when it was remanded to afford the appellant an opportunity 
for a hearing before a member of the Board at the VARO.  In 
January 2003 the appellant's representative withdrew the 
appellant's request for a hearing before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
the agency of original jurisdiction.

2.  The evidence shows that the appellant was exposed to 
acoustic trauma in service.

3.  The appellant has a current bilateral hearing loss 
disability, which has been related by an audiologist to his 
exposure to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1993, the appellant was examined by M. B., M.D. 
(Dr. B.), for reported loss of hearing in both ears of at 
least five years in duration.  Right ear hearing thresholds 
revealed a mild high-frequency sensorineural impairment.  
Left ear hearing thresholds revealed a moderate high-
frequency sensorineural impairment.

On a VA audiological evaluation in September 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
50
N/A
50
LEFT
5
45
55
N/A
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

In a September 1997 statement, the appellant asserted that he 
was exposed to loud noise during his military service.  He 
spent many hours on a rifle range and served as a member of a 
mortar group.

In a November 1997 statement, G. McC., Ph.D. (Dr. McC.), the 
chief of the audiology and speech pathology service at the 
VAMC where the appellant was examined in September 1997, 
stated that the appellant's hearing loss is very precisely as 
it should be approximately fifty years after his military 
service.

In an April 1998 statement, Dr. McC. stated that the 
appellant's hearing acuity had been tested at a VA medical 
center in September 1997, where Dr. McC. was the chief of the 
audiology and speech pathology service.  The test was 
correctly conducted and showed that the appellant had a 
bilateral, sensorineural hearing loss with a steeply sloping 
high frequency component and poor speech discrimination 
ability.  The loss was appropriate for the type of noise 
exposure that the appellant experienced in service.  The 
pattern of the hearing loss shown in the VA testing and the 
testing by Dr. B. was consistent with noise exposure in the 
military.  Dr. McC. added that hearing loss is known to have 
a long latency period that exceeds a one-year time limit.  He 
added that the type of hearing loss suffered by noise-exposed 
veterans is insidious, progressive, and irreversible.

At a July 1999 hearing at the RO, the appellant testified 
that he had been exposed to noise in service during basic 
training and while part of a mortar crew.  He stated that 
during basic training he spent time at a rifle range and rode 
in noisy vehicles.  He stated that he was assigned to a 
mortar crew for approximately five months of his military 
service.  Between basic training and his assignment to the 
mortar crew, he worked as an office clerk.  Protective 
devices for hearing were not used while he was in service.  
He did not have difficulties with his hearing until he was in 
his early- or mid-40s, in approximately 1973.  He had no 
significant noise exposure after his military service.  In 
approximately 1973 he was examined by an otolaryngologist and 
advised that he had hearing loss due to nerve damage and 
trauma that was not correctable.  The appellant described his 
military and occupational history, and the physician 
explained that the hearing loss was likely due to exposure to 
noise in service.  The appellant did not recall the 
physician's name or address.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim.  The RO also informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, private medical records 
have been obtained from Dr. B.  VA medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The appellant has 
indicated that he was treated by an otolaryngologist in New 
York City in approximately 1973, but he does not recall the 
physician's name or address.  As for VA's duty to obtain any 
medical examinations, an evaluation of the appellant's 
hearing was conducted by VA in September 1997.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2002).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

The appellant's hearing loss meets the regulatory 
requirements to be considered a disability for each ear.  The 
appellant has presented his lay evidence of exposure to noise 
in service, and he is competent to report such exposure.

Further, in this case, the medical evidence supports the 
appellant's contention that his bilateral hearing loss is 
related to service.  The appellant's separation examination 
shows normal hearing; however, audiometric testing was not 
conducted during that examination.  Audiometric testing of 
the appellant in 1993 and 1997 showed hearing loss 
bilaterally.  In November 1997 and April 1998, Dr. McC., an 
audiologist, who at the time of his November 1997 was the 
chief of the audiology and speech pathology service at the 
VAMC where the appellant was examined in September 1997, the 
appellant's current hearing loss disability to noise exposure 
in service.  In the August 1999 supplemental statement of the 
case, the RO quoted from medical treatises to attempt to 
rebut the opinion of Dr. McC. that the appellant's hearing 
loss is due to his noise exposure in service.  However, 
because this evidence is overly general and inclusive, any 
such extrapolation to the appellant's case is speculative.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Acceptance 
of this evidence as sufficient to reject the plausibility of 
causality would be predicated on simply the instinctive 
inference of a lay person.  See id.

Under these circumstances, the evidence is at least in 
equipoise as to whether the appellant is entitled to service 
connection for bilateral hearing loss.  Accordingly, the 
Board resolves any doubt in favor of the appellant and finds 
that his current bilateral hearing loss disability is the 
result of his in-service noise exposure.  Bilateral hearing 
loss disability and tinnitus were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


